Proceeding under article 78 of the Civil Practice Act, by petitioner, an employee of the New York City Transit Authority: (a) to annul its determination made May 26, 1961 after a hearing sustaining against him the charge that he had failed to report for duty as a railroad clerk as ordered, and directing that he be dismissed effective as of March 22, 1961; and (b) to vacate the Authority’s notice dated June 19, 1961, dismissing him from his position as of March 22, 1961. By order of the Supreme Court, Kings County, made December 18, 1961 pursuant to statute (Civ. Prae. Act, § 1296), the proceeding has been transferred to this court for disposition. Determination modified on the facts and in the exercise of discretion by reducing the punishment from dismissal to suspension for a period of six months commencing as of June 19, 1961. As so modified, determination confirmed, with $10 costs and disbursements to petitioner; and notice of dismissal vacated. While the Authority’s determination finding petitioner guilty of the charge herein is supported by substantial evidence, it is our opinion, based upon all the facts and circumstances, that the punishment imposed was excessive and that it should be reduced to a six-month suspension from June 19, 1961 (Civ. Prae. Act, § 1296, *828subd. 5-a). In view of the fact that petitioner claims he was unable to work, there can be no valid claim by him ¡for back pay. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., confeur.